UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)  May 14, 2013 Farmers Capital Bank Corporation (Exact name of registrant as specified in its charter) Kentucky 000-14412 61-1017851 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) P.O. Box 309 Frankfort, KY (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (502) 227-1668 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a -12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre -commencement communications pursuant to Rule 14d -2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre -commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Farmers Capital Bank Corporation (the Company) held its Annual Meeting of Shareholders on May 14, 2013 (the Meeting). Listed below are the voting results on proposals considered and voted upon at the Meeting, all of which were described in the Companys Proxy Statement filed with the Securities and Exchange Commission on April 1, 2013. 1. A proposal to ratify the appointment of BKD, LLP as the Companys independent registered public accounting firm for the fiscal year ending December 31, 2013. Votes For VotesAgainst VotesAbstained 2. The election of the following nominees as directors of the Company. Nominee Votes For Votes Withheld Broker Non-votes R. Terry Bennett Michael J. Crawford Lloyd C. Hillard, Jr. Dr. William C. Nash 3. A proposal to approve, on an advisory basis, the Companys overall executive compensation programs. Votes For VotesAgainst Votes Abstained Broker Non-votes 4. A proposal to determine, on an advisory basis, the frequency of the advisory vote on the Companys overall executive compensation programs. Every Year Every Two Years Every Three Years Votes Abstained Broker Non-votes - The Companys Board of Directors (Board) met immediately following the Annual Meeting. In light of the shareholder voting results, in which Every Three Years received the most votes cast, and consistent with its prior recommendation, the Board determined that the Company will hold a non-binding advisory vote to approve the Companys overall executive compensation programs every three years. As such, the next required advisory vote on the Companys overall executive compensation program will take place at the Companys 2016 annual meeting of shareholders. The next required advisory vote to determine the frequency of the advisory vote on the Companys overall executive compensation programs is in six years, which will be at the Companys 2019 annual meeting of shareholders. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Farmers Capital Bank Corporation 5-15-13 /s/ Doug Carpenter Date C. Douglas Carpenter Executive Vice President, Secretary, and Chief Financial Officer 3
